Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered June 12, 1984, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant’s guilt was established beyond a reasonable doubt. We decline to substitute our judgment for that of the jury, whose determination should not be overturned lightly on appeal (see, People v Bauer, 113 AD2d 543, 551). In addition, the court properly admitted into evidence a replica of one of the stolen items (see, People v Del Vermo, 192 NY 470, 482-483). We have considered the defendant’s other contentions and find them to be without merit. Niehoff, J. P., Lawrence, Weinstein and Sullivan, JJ., concur.